DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.
Status of Claims
	Claims 1-6, 8-18, 20, 22-24, 26-29, 31 and 33-35 are examined in this office action of which claim 35 is new and claims 1, 15-16, 20, 22, 26-27, and 31 were amended in the reply dated 11/28/22.
Claim Interpretation
Claim 1 recites treating metallic material with hot water. The use of hot water is repeated numerous times throughout the claims. On page 9, lines 26-28, of the instant specification, hot water is defined as water having a temperature higher than the freezing temperature of water. As the applicant has provided an explicit definition for the term, this definition will be used to interpret the claims below. 
Claim Objections
Claim 35 is objected to because of the following informalities: "DI water" should not be abbreviated and should be listed as deionized water.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the chemical additives" in line 2. Claim 27 also recites the limitation “the chemical additives in line 2 of that claim. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “chemical additives” in claim 1 (from which claim 16 now depends) nor in claim 22 (from which claim 27 now depends). While “chemical additives” are recited in claims 15 and 26, instant claims 16 and 27 have been amended to depend from claims 1 and 22 and therefore there is no longer antecedent basis. Note that care should be taken in fixing this antecedent basis issue to ensure that the recitation of “the radiation” in claims 16 and 27 also has antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-18, 20, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0153428 A1 of Akana in view of Surface Cleaning, Metals Handbook Desk Edition, 2nd Ed., of Davis and US 2001/0022300 A1 of Ushijima.
As to claim 1, Akana discloses providing an article having a metal surface such as a metal part having a metal surface (Akana, paragraph [0020]) and Akana discloses applying a mask i.e. shadow mask to a portion of the surface (Akana, paragraph [0022]). Akana discloses where a mask is a prepatterned piece with openings (Akana, FIG. 2) where first portion 24 is the masked portion and second portion 26 is the unmasked portion thereby disclosing a pattern with an opening meeting the claim limitations of placing a shadow mask on at least one surface of a metallic material with openings. 
Akana discloses where the surface can be texturized by abrasive blasting (Akana, paragraph [0027]). As Akana discloses abrasive blasting the masked material (see also Akana, FIG. 8), a person of ordinary skill would expect this to create a pattern of micro-sized structures defined by the shadow mask on the at least one surface of the metallic material, meeting the claim limitations. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP §  2112.01(I).
Akana discloses removing the mask from the metal surface and the mask can be removed before or after any treatment process to achieve a desired effect and Akana discloses where the mask can be removed after texturizing, i.e. abrasive blasting (Akana, paragraph [0029]). By removing the mask, this would expose a whole surface of the at least one surface, meeting the claim limitations.
Akana discloses sealing the metal surface including sealing the pores of an oxide layer where this is accomplished by using hot water or steam to convert a portion of the oxide layer into its hydrated form (Akana, paragraph [0050]; see also FIG. 8), therefore Akana meets the claim limitations of applying a hot water process where the hot water process comprises treating the metallic material with hot water under a treatment condition for a period of time as hot water or steam process in Akana must be carried out under some conditions and for some period of time.
Akana does not disclose cleaning a metallic material to remove a native oxide layer and contamination on the metallic material. 
Davis is the ASM Metals Handbook and specifically the section on metal surface cleaning (Davis, title). Davis teaches that abrasive blast cleaning removes rust, scale, dry solids, mold sand, ceramic shell coatings, or dried paint and can roughen surfaces or develop a uniform surface finish (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing), where rust is the native oxide layer, meeting the claim limitations. Abrasive blast cleaning removes contaminants and conditions the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of abrasive blast cleaning to remove rust and contaminants as taught by Davis to the method of sealing the metal using oxidation disclosed in Akana, removing contaminants and conditioning the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 

Akana does not disclose where the step of treating the metallic material with the hot water is assisted by external physical factors including radiation, applied electric or magnetic fields, and/or mechanical vibrations.
Ushijima relates to oxidizing the surface of substrates using steam oxidation (Ushijima, paragraph [0002]). Ushijima teaches in a conventional steam oxidation process, pure water in a container is heated by a heater placed at the bottom of the container so that when boiling, the steam bubbles generated through submerge boiling rise and burst at the water surface, which scatters water by small droplets and this causes fluctuations in the flow rate of steam (Ushijima, paragraph [0003]). Ushijima teaches using a steam generator which includes a means for generating microwave radiation, a waveguide for the microwave radiation, a structured body placed in the waveguide to absorb water, and a means for supplying water to the structured body (Ushijima, paragraph [0007]-[0011]). Ushijima teaches that the water is heated by the microwave radiation coming to the structured body (Ushijima, paragraph [0022]), meeting the limitation of where treating the metallic material with the hot water is assisted by external factors including radiation as microwave radiation is a form of radiation. Ushijima teaches that this sort of steam generator can generate steam of a stable flow rate without using a steam flow control mechanism and generate a high quality steam which is almost free from impurities or water droplets (Ushijima, paragraph [0006]).
As Akana and Ushijima both relate to forming oxide layers using hot water or steam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add using a microwave radiation steam generator to generate steam as taught by Ushijima into the method of sealing the metal using oxidation disclosed in Akana, thereby generating steam of a stable flow rate without using a steam flow control mechanism and generating a high quality steam which is almost free from impurities or water droplets (Ushijima, paragraph [0006]).
Akana does not specifically note that nano-sized structures are formed on top of the micro-sized structures of the metallic microstructured material nor that the treated metallic material with metal oxide nanostructures under the hot water process has a high surface area that is higher than its pristine surface area of the metallic material, nor that a hierarchically micro-nano-structured metallic material is formed.
As Akana, in combination with Davis and Ushijima, discloses the identical claimed process steps (cleaning the native oxide layer, applying a mask to a metallic material, abrasive blasting metal, followed by applying a hot water process using microwave radiation), the process in Akana in combination with Davis and Ushijima, produces the same result in the product of creating metal oxide nanostructures where nano-sized structures are formed on top of the micro-sized structures of the metallic microstructured material, having a higher surface area than a pristine area, and thereby having a hierarchically micro-nano-structured metallic material. In the instantly claimed case, applicant is forming micro-sized structures on the metallic material using abrasive blasting in combination with masking. Applicant is then forming the metal oxide nanostructures where nano-sized structures are formed on top of the micro-sized structures by performing a hot water process. It is not apparent from the claims or specification that any other steps are necessary to form these oxide structures. As Akana, in combination with Davis and Ushijima, discloses these method steps, it would necessarily form the claimed product. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added) (See MPEP §2112.01(I)).

As to claim 2, Akana discloses where sealing is performed using hot water or steam  (Akana, paragraph [0050]) meeting the claim limitations as hot water is liquid and steam is gas phase of water.

As to claim 3, Akana discloses where the surface is immersed in the sealing solution (Akana, paragraph [0050]). Note that Akana teaches the sealing solution can be water or steam (Akana, paragraph [0050]) and the surface would need to be immersed to achieve the oxide layer.

As to claim 4, as Akana discloses a steam treatment (Akana, paragraph [0050]) the steam must be applied at some angle relative to the metal surface, thus Akana discloses this feature.

As to claim 5, Akana discloses using hot water or steam to seal the metal (Akana, paragraph [0050]), and this treatment meets the claim limitation as this hot water or steam must have some level of purity, resistivity, dissolved oxygen, and mineral content.

As to claim 6, Akana discloses that suitable metal surfaces include aluminum, titanium, tantalum, magnesium, niobium, stainless steel, and the like (Akana, paragraph [0021]). 

As to claim 8, Akana discloses where the metallic material comprises a plate (Akana, FIGs. 2 and 4). 

As to claim 9, while Akana does not explicitly recite the electrical charge of the metallic material, the claimed metal would have to be either charged or neutral, thereby meeting the claim limitation.

As to claim 10, Akana discloses where the sealing solution can be kept at a temperature in a range from about 90 to about 95 degrees Celsius (Akana, paragraph [0050]). As Akana discloses that hot water or steam is used to seal (Akana, paragraph [0050]), this would be a liquid water or steam temperature range, meeting the claim limitations.


As to claim 11, while Akana does not explicitly state a pressure this method is performed at, it must be performed at some pressure. For the purposes of applying prior art, this will be interpreted as meeting the claim limitation as this pressure must be an environmental pressure and have some dissolved oxygen level.

As to claim 12, Akana discloses where the during the sealing process, the surface is immersed in the solution for a period of at least 15 minutes (Akana, paragraph [0050]), meeting the claim limitation of controlling the treatment conditions. 

As to claim 13, Akana does not explicitly state that the product produced by the claimed method includes where the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. However, as Akana, in combination with Davis and Ushijima, discloses the identical process steps, the process in Akana, Davis, and Ushijima would be expected to produce the same result that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).

As to claim 14, Akana disclosing performing the sealing treatment using hot water or steam in a range of about 90 to about 95 degrees Celsius (Akana, paragraph [0050]). As these temperatures are above ambient temperature, Akana is inherently disclosing heating the water, thereby meeting the claim limitation. Further, Ushijima teaches that the water is heated by the microwave radiation coming to the structured body (Ushijima, paragraph [0022])

As to claims 15 and 16, Akana discloses where the solution used to seal the surface can include nickel acetate (Akana, paragraph [0050]), meeting the claim limitation of using chemical additives and as nickel acetate is a metal salt, it meets the limitation of claim 16 where the chemical additives include a metal salt solution.

As to claim 17, Akana does not explicitly disclose activating the at least one surface of the metallic material to enhance formation kinetics of the metal oxide nanostructures during the hot water process. However, as Akana, in combination with Davis and Ushijima, discloses the identical process steps as shown the rejection of claim 1 above, the process in Akana, Davis, and Ushijima producesthe same result of activating the at least one surface of the metallic material. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).

As to claim 18, Akana discloses where polishing can be done before anodization (Akana, paragraph [0043]) and Akana discloses where polishing can be accomplished using acids which include, but are not limited to, phosphoric acid (H3PO4), nitric acid (HNO3), sulfuric acid (H2SO4), and combinations thereof (Akana, paragraph [0042]), meeting the claim limitation of acid dipping as the metal piece is placed in the acid solution to polish the surface.

As to claim 20, Akana does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. However, as Akana, in combination with Davis and Ushijima, discloses the identical process steps as shown the rejection of claim 1 above, the process in Akana, Davis, and Ushijima produces the same result of produces a solution containing metal oxide molecules. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).

As to claim 34, Akana does not explicitly disclose wherein the micro-sized structures have sizes in a range of few to tens of micrometers, and wherein the metal oxide nano-sized structures have sizes in a range of 25-500 nm. However, as Akana, in combination with Davis and Ushijima, discloses the identical process steps as shown the rejection of claim 1 above, the process in Akana, Davis and Ushijima produces the same result of the micro-sized structures have sizes in a range of few to tens of micrometers, and wherein the metal oxide nano-sized structures have sizes in a range of 25-500 nm. In the instantly claimed case, applicant is forming micro-sized structures on the metallic material using abrasive blasting in combination with masking. Applicant is then forming the metal oxide nanostructures where nano-sized structures are formed on top of the micro-sized structures by performing a hot water process. It is not apparent from the claims or specification that any other steps are necessary to form these oxide structures. As Akana, in combination with Davis and Ushijima, discloses these method steps, it would necessarily form the claimed product. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).


Claims 22-24, 26-29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0153428 A1 of Akana in view of US 2020/0190654 A1 of Yamamoto, Surface Cleaning, Metals Handbook Desk Edition, 2nd Ed., of Davis and US 2001/0022300 A1 of Ushijima.
As to claim 22, Akana discloses providing an article having a metal surface such as a metal part having a metal surface (Akana, paragraph [0020]) and Akana discloses applying a mask i.e. shadow mask to a portion of the surface (Akana, paragraph [0022]). Akana discloses where a mask is a prepatterned piece with openings (Akana, FIG. 2) where first portion 24 is the masked portion and second portion 26 is the unmasked portion thereby disclosing a pattern with an opening meeting the claim limitations of placing a shadow mask on at least one surface of a metallic material with openings. 
Akana discloses where the surface can be texturized by abrasive blasting (Akana, paragraph [0027]). As Akana discloses abrasive blasting the masked material (see also Akana, FIG. 8), a person of ordinary skill would expect this to create a pattern of micro-sized structures defined by the shadow mask on the at least one surface of the metallic material, meeting the claim limitations. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP §  2112.01(I).
Akana discloses removing the mask from the metal surface and the mask can be removed before or after any treatment process to achieve a desired effect and Akana discloses where the mask can be removed after texturizing, i.e. abrasive blasting (Akana, paragraph [0029]). By removing the mask, this would expose a whole surface of the at least one surface, meeting the claim limitations.
Akana discloses sealing the metal surface including sealing the pores of an oxide layer where this is accomplished by using hot water or steam to convert a portion of the oxide layer into its hydrated form (Akana, paragraph [0050]; see also FIG. 8), therefore Akana meets the claim limitations of applying a hot water process where the hot water process comprises treating the metallic material with hot water under a treatment condition for a period of time as hot water or steam process in Akana must be carried out under some conditions and for some period of time.
Akana does not disclose generating metal oxide materials on a source metallic material by immersing the source metallic material and the target material into hot water having a water temperature for a period of time. 
Yamamoto relates to a method of making a black coated steel sheet where the steel sheet is brought into contact with steam in a closed container (Yamamoto, claim 1). Yamamoto teaches where multiple metal sheets (1) are placed in a closed container (10) with spacers (2) between them (Yamamoto, FIG 2; see also paragraph [0073]). Yamamoto teaches that the placement part (12) has through holes (12A) that expel the atmospheric gas flowing from the upper side to the lower side of the coated steel sheets (1) toward a circulation fan (71) allowing the coated steel sheets (1) have more uniform contact with the atmospheric gas (Yamamoto, paragraph [0073]). Yamamoto teaches this process discharges the hydrogen gas generated during the steam treatment of coated steel sheets efficiently and reliably without complicating the management of steam treatment in the manufacturing process, and supplies sufficient steam to the whole of the coated steel sheets, allowing uniform blackening of the coating layer (Yamamoto, paragraph [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add placing multiple sheets (i.e. a target and source metallic material) in a closed container and using a circulation fan to that expel the atmospheric gas flowing from the upper side to the lower side of the sheets as taught by Yamamoto into the method of forming a oxide layer disclosed by Akana, thereby discharges the hydrogen gas generated during the steam treatment of coated steel sheets efficiently and reliably without complicating the management of steam treatment in the manufacturing process, and supplies sufficient steam to the whole of the coated steel sheets, allowing uniform blackening of the coating layer (Yamamoto, paragraph [0094]). 
Akana does not disclose cleaning a metallic material to remove a native oxide layer and contamination on the metallic material. 
Davis is the ASM Metals Handbook and specifically the section on metal surface cleaning (Davis, title). Davis teaches that abrasive blast cleaning removes rust, scale, dry solids, mold sand, ceramic shell coatings, or dried paint and can roughen surfaces or develop a uniform surface finish (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing), where rust is the native oxide layer, meeting the claim limitations. Abrasive blast cleaning removes contaminants and conditions the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of abrasive blast cleaning to remove rust and contaminants as taught by Davis to the method of sealing the metal using oxidation disclosed in Akana, removing contaminants and conditioning the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 

Akana does not disclose where the step of treating the metallic material with the hot water is assisted by external physical factors including radiation, applied electric or magnetic fields, and/or mechanical vibrations.
Ushijima relates to oxidizing the surface of substrates using steam oxidation (Ushijima, paragraph [0002]). Ushijima teaches in a conventional steam oxidation process, pure water in a container is heated by a heater placed at the bottom of the container so that when boiling, the steam bubbles generated through submerge boiling rise and burst at the water surface, which scatters water by small droplets and this causes fluctuations in the flow rate of steam (Ushijima, paragraph [0003]). Ushijima teaches using a steam generator which includes a means for generating microwave radiation, a waveguide for the microwave radiation, a structured body placed in the waveguide to absorb water, and a means for supplying water to the structured body (Ushijima, paragraph [0007]-[0011]). Ushijima teaches that the water is heated by the microwave radiation coming to the structured body (Ushijima, paragraph [0022]), meeting the limitation of where treating the metallic material with the hot water is assisted by external factors including radiation as microwave radiation is a form of radiation. Ushijima teaches that this sort of steam generator can generate steam of a stable flow rate without using a steam flow control mechanism and generate a high quality steam which is almost free from impurities or water droplets (Ushijima, paragraph [0006]).
As Akana and Ushijima both relate to forming oxide layers using hot water or steam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add using a microwave radiation steam generator to generate steam as taught by Ushijima into the method of sealing the metal using oxidation disclosed in Akana, thereby generating steam of a stable flow rate without using a steam flow control mechanism and generating a high quality steam which is almost free from impurities or water droplets (Ushijima, paragraph [0006]).
The combination of Akana, Davis, Ushijima, and Yamamoto does not explicitly disclose where metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. 
However, as noted above, the combination of Akana, Davis, Ushijima, and Yamamoto discloses the identical claimed process steps (masking a target material, abrasive blasting, removing the mask, and placing the source and subjecting the source and target material to a hot water process), the process in Akana, Davis, Ushijima, and Yamamoto produces the same result in the product that the metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP § 2112.01(I)).

Akana does not specifically note that nano-sized structures are formed on top of the micro-sized structures of the metallic microstructured material, nor that a hierarchically micro-nano-structured metallic material is formed.
As Akana, Davis, Ushijima, and Yamamoto discloses the identical claimed process steps (cleaning the native oxide layer, applying a mask to a metallic material, abrasive blasting metal, followed by applying a hot water process using microwave radiation), the process in Akana, Davis, Ushijima, and Yamamoto produces the same result in the product of creating metal oxide nanostructures where nano-sized structures are formed on top of the micro-sized structures of the metallic microstructured material, and having a hierarchically micro-nano-structured metallic material. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added) (See MPEP §2112.01(I)).


As to claims 23 and 24, Akana discloses that suitable metal surfaces include aluminum, titanium, tantalum, magnesium, niobium, stainless steel, and the like (Akana, paragraph [0021]). As both parts placed into the container would include these surfaces, this disclosure meets the claim limitation of the source and target materials being a metallic or non-metallic materials.

As to claims 26 and 27, Akana discloses where the solution used to seal the surface can include nickel acetate (Akana, paragraph [0050]), meeting the claim limitation of using chemical additives and as nickel acetate is a metal salt, it meets the limitation of claim 27 where the chemical additives include a metal salt solution.

As to claims 28 and 29, Akana discloses where the surface can be texturized by abrasive blasting (Akana, paragraph [0027]), meeting the claim limitation of activating the at least one surface of the target material with a pretreatment physical method. Akana also discloses where polishing can be done before anodization (Akana, paragraph [0043]) and Akana discloses where polishing can be accomplished using acids which include, but are not limited to, phosphoric acid (H3PO4), nitric acid (HNO3), sulfuric acid (H2SO4), and combinations thereof (Akana, paragraph [0042]), meeting the claim limitation of acid dipping.

As to claim 31, Akana does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. However, as Akana, Davis, Ushijima, and Yamamoto discloses the identical process steps as shown the rejection of claim 22 above, the process in Akana, Davis, Ushijima, and Yamamoto produces the same result of produces a solution containing metal oxide molecules. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).

As to claim 33, Akana discloses where the sealing solution,  i.e. hot water or steam treatment, can be kept at a temperature in a range from about 90 to about 95 degrees Celsius (Akana, paragraph [0050]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0153428 A1 of Akana, Surface Cleaning, Metals Handbook Desk Edition, 2nd Ed., of Davis and US 2001/0022300 A1 of Ushijima as applied to claim 1 above, and further in view of WO 2013/012195 A2 of Chul.
As to claim 35, while Akana in combination with Davis and Ushijima discloses the method of claim 1, this combination does not explicitly disclose wherein the step of cleaning the metallic material comprises ultrasonicating the metallic material with acetone, and/or isopropanol; and cleaning the ultrasonicated metallic material with DI water. 
Chul is in the same field of endeavor of forming metal oxides on a metal layer (Chul, abstract). Chul teaches where the substrate to be cleaned is a stainless steel plate or an invar steel plate (Chul, pg. 5 of translation, lines 24-26). Chul teaches a cleaning process for removing impurities which may be present on the substrate (Chul, pg. 5 of translation, lines 18-19) and that if a substrate is difficult to clean, using ultrasonic vibration equipment for 3-5 minutes in acetone solution, 3-5 minutes in IPA solution and then immersing in deionized water (Chul, pg. 5 of translation, lines 22-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of using ultrasonic vibration equipment for 3-5 minutes in acetone solution, 3-5 minutes in IPA solution and then immersing in deionized water as taught by Chul into the method of sealing the metal using oxidation disclosed in Akana, removing impurities on the substrate (Chul, pg. 5 of translation, lines 18-19).


Response to Arguments
	With respect to the 112(a) written description rejection concerning “and/or nanostructures”, it is agreed that applicant’s deletion of this term from claims 20 and 31 has cured the issue and therefore the rejection is withdrawn. 
Applicant’s arguments, see page 9, last full paragraph, filed November 28, 2022, with respect to the rejection(s) of claims 1-6, 8-18, 20, and 34 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Davis and Ushijima.
Applicant’s arguments, see page 10, second to last paragraph, filed November 28, 2022, with respect to the rejection(s) of claim(s) 22-24, 26-29, 31, and 33 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Davis and Ushijima.
	Further, with respect to claim 35, the subject matter of this claim is obvious in view of Akana, Davis, Ushijima, and Chul as shown in the rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733